Case 8:19-cv-01804-JDW-AEP Document 6 Filed 05/08/20 Page 1 of 14 PageID 42



                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

HASAN PEARSON,

         Petitioner,

v.                                                                       Case No.: 8:19-cv-1804-T-27AEP
                                                                  Criminal Case No.: 8:17-cr-507-T-27AEP
UNITED STATES OF AMERICA,

      Respondent.
___________________________________/

                                                       ORDER

         BEFORE THE COURT are Petitioner Pearson’s Motion Under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence (cv Dkt. 1), and the United States’ Response (cv Dkt. 5).

Upon consideration, Pearson’s § 2255 motion is DENIED.1

                                                 BACKGROUND

         Pearson and other individuals were indicted and charged with multiple counts of various

drug offenses involving heroin, fentanyl, and fentanyl analogue. (cr Dkts. 1, 10, 62). Pearson

pleaded guilty pursuant to a plea agreement to Count One, which charged conspiracy to distribute

one kilogram or more of heroin, 400 grams or more of fentanyl, and 100 grams or more of a

fentanyl analogue, resulting in death and serious bodily injury, in violation of 21 U.S.C. §§ 846

and 841(b)(1)(A)(i), (vi), and (b)(1)(C). (cr Dkt. 62 at 1-2; cr Dkt. 263 at 1).




          1
            Pearson also filed a memorandum in support in which he requests an evidentiary hearing. (cv Dkt. 2) An
evidentiary hearing is unnecessary since the § 2255 motion “and the files and records of the case conclusively show
that the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b). Additionally, because Pearson is not entitled to relief,
his motion to appoint counsel is due to be denied. (cv Dkt. 4).

                                                            1
Case 8:19-cv-01804-JDW-AEP Document 6 Filed 05/08/20 Page 2 of 14 PageID 43



       During his change of plea hearing, Pearson confirmed that he understood the charges, had

reviewed the facts, evidence, and plea agreement with counsel, and that counsel had done

everything he asked. (cr Dkt. 295 at 7-8, 11-13). He expressed satisfaction with counsel’s

representation. (Id. at 11). He denied being forced, threatened, or promised anything outside of the

plea agreement. (Id. at 25). He acknowledged that he faced a mandatory minimum term of 20

years and a maximum of life, and that the sentencing guidelines were not binding upon the Court.

(Id. at 27-28, 31-32). He acknowledged that by pleading guilty he was waiving constitutional

rights, including the right to a jury trial and “any objections as to how the charges were brought

against [him] or as to how the evidence was gathered in the case.” (Id. at 26-28, 32-34).

       As he stipulated, the factual basis in the plea agreement demonstrated his role in receiving

and distributing drugs, resulting in several deaths. (Id. at 37-49; cr Dkt. 263 at 20-32). At his

change of plea of hearing, his counsel raised a concern about whether Pearson would be subject to

a role enhancement as an organizer or leader of the conspiracy, and the United States advised that

nothing in the factual basis was intended to confer “some form of aggravating role.” (cr Dkt. 295

at 48-49). Counsel further noted that Pearson maintained that a co-defendant, Salik Stevens, had

his own source of drugs and Pearson denied being involved in the distribution of certain branded

heroin. (Id. at 49-50). Pearson nonetheless acknowledged that “it is reasonably foreseeable as a

distributor of heroin, that people would die” and that “[h]e takes responsibility for that in this case,

that these people died from heroin that he supplied to the organization.” (Id. at 50).

       Pearson’s guilty plea was accepted as knowing, voluntary, and intelligent, and he was

adjudicated guilty. (Id. at 52-54; cr Dkts. 265, 291). The presentence investigation report (PSR)

calculated his total offense level as 37, considering the deaths charged in Count One, and included


                                                   2
Case 8:19-cv-01804-JDW-AEP Document 6 Filed 05/08/20 Page 3 of 14 PageID 44



a two level enhancement for maintaining a drug premises and a three level reduction for acceptance

of responsibility. (cr Dkt. 349 ¶¶ 93-94, 100-102). With a criminal history category of II, Pearson’s

guidelines range was 240-293 months. (Id. ¶¶ 141-142).

         Counsel raised several objections to the PSR, including Pearson’s contention that he did

not supply heroin which caused a death. (cr Dkt. 349 at 30-31, 63-66).2 At sentencing, counsel

nonetheless acknowledged that “you deal in narcotics, it’s reasonably foreseeable that there will

be people that . . . overdose and that die” and that Pearson “understood that he needed to take

responsibility.” (cr Dkt. 496 at 28-29; cr Dkt. 349 at 65). After consideration of the § 3553(a)

factors, the Court sentenced Pearson to 300 months, noting that a guidelines sentence did not

“adequately address and take into consideration the multiple deaths and the bodily injury to the

one individual.” (cr Dkt. 496 at 35-37).

         Pearson did not appeal.3 (cv Dkt. 1 at 1). In his § 2255 motion, he raises six claims of

ineffective assistance of counsel. (cv Dkt. 1). The United States responds that the claims are

without merit. (cv Dkt. 5). The Court agrees.


         2
            Pearson’s objection to an enhancement for maintaining a drug premises was sustained, reducing his total
offense level to 35 and the guidelines range to 240 months. (cr Dkt. 496 at 20). Additionally, on counsel’s objection,
the statement that Pearson “operated” the drug trafficking organization was stricken from the PSR, although the Court
overruled an objection relating to the locations at which Pearson distributed drugs. (Id. at 3-9). Counsel also withdrew
objections relating to the United States’ inability to prove causation in a death and the criminal history calculation.
(Id. at 9, 21).
         3
             The plea agreement included an appeal waiver in which Pearson waived

               the right to appeal [his] sentence on any ground, including the ground that the Court erred
               in determining the applicable guidelines range pursuant to the United States Sentencing
               Guidelines, except (a) the ground that the sentence exceeds [his] applicable guidelines
               range as determined by the Court pursuant to the United States Sentencing Guidelines; (b)
               the ground that the sentence exceeds the statutory maximum penalty; or (c) the ground that
               the sentence violates the Eighth Amendment to the Constitution; provided, however, that
               if the government exercises its right to appeal the sentence imposed, as authorized by 18
               U.S.C. § 3742(b), then [he] is released from his waiver and may appeal the sentence as
               authorized by 18 U.S.C. § 3742(a).

                                                           3
Case 8:19-cv-01804-JDW-AEP Document 6 Filed 05/08/20 Page 4 of 14 PageID 45



                                                 STANDARD

         To establish ineffective assistance of counsel, Pearson must demonstrate that (1) counsel’s

performance was constitutionally deficient, and (2) he was prejudiced as a result. Strickland v.

Washington, 466 U.S. 668, 687 (1984). “Judicial scrutiny of counsel’s performance must be highly

deferential. . . . A fair assessment of attorney performance requires that every effort be made to

eliminate the distorting effects of hindsight, to reconstruct the circumstances of counsel’s

challenged conduct, and to evaluate the conduct from counsel’s perspective at the time.” Id. at 689.

And “a court must indulge a strong presumption that counsel’s conduct falls within the wide range

of reasonable professional assistance; that is, the defendant must overcome the presumption that,

under the circumstances, the challenged action might be considered sound trial strategy.” Id.

(citation and internal quotation marks omitted).

         The Strickland test also applies to challenges of guilty pleas. See Scott v. United States,

325 F. App’x 822, 824 (11th Cir. 2009). The Eleventh Circuit explains:

             In this context, the first prong of Strickland requires the defendant to show
             his plea was not voluntary because he received advice from counsel that
             was not within the range of competence demanded of attorneys in criminal
             cases. The second prong focuses on whether counsel’s constitutionally
             ineffective performance affected the outcome of the plea process, meaning
             the defendant must show a reasonable probability that, but for counsel’s
             errors, he would have entered a different plea.

Id. (internal quotation marks and citations omitted); see Lafler v. Cooper, 566 U.S. 156 (2012).

         Notably, “counsel owes a lesser duty to a client who pleads guilty than to one who decides

to go to trial,” and “need only provide his client with an understanding of the law in relation to the



(cr Dkt. 263 at 17-18 (emphasis in original)).


                                                    4
Case 8:19-cv-01804-JDW-AEP Document 6 Filed 05/08/20 Page 5 of 14 PageID 46



facts, so that the accused may make an informed and conscious choice between accepting the

prosecution’s offer and going to trial.” Wofford v. Wainwright, 748 F.2d 1505, 1508 (11th Cir.

1984). Counsel must make an “independent examination of the facts, circumstances, pleadings and

laws involved, [and] offer his informed opinion as to the best course to be followed in protecting

the interests of the client.” Id. Collateral relief is only available if a petitioner “prove[s] serious

derelictions on the part of counsel sufficient to show that his plea was not, after all, a knowing and

intelligent act.” Lopez v. Reid, No. 214CV584FTM38MRM, 2017 WL 2869405, at *2 (M.D. Fla.

July 5, 2017) (quoting McMann v. Richardson, 397 U.S. 759, 774 (1970)).

                                            DISCUSSION

       Because Pearson cannot show that counsel’s performance was deficient or that he suffered

resulting prejudice, his ineffective assistance of counsel claims fail. To the extent he challenges

his sentence independent of his ineffective assistance of counsel claims, the challenge is not

cognizable and without merit. See Spencer v. United States, 773 F.3d 1132, 1139 (11th Cir. 2014).

Ground One

       In Ground One, Pearson contends his counsel was ineffective in “failing to conduct any

pretrial investigation.” (cv Dkt. 1 at 4). He explains,

           As to the drug overdoses of the victims, and the laboratory result for “but
           for cause” of the substances found in the victims system at the time of death.
           This proved detrimental to apply the “death results” enhancement, because
           in order to create a reasonable doubt it was necessary to show that someone
           else supplied the drugs to the victims before their deaths, and not defendant,
           who was a minor drug distributor for self gain. And the Government’s own
           documents revealed that Salik Stevens was the major drug supplier to all
           the death results, and acted alone.

(Id.). His contentions are without merit.



                                                  5
Case 8:19-cv-01804-JDW-AEP Document 6 Filed 05/08/20 Page 6 of 14 PageID 47



         First, as discussed below, Pearson entered his guilty plea voluntarily, knowingly, and

intelligently. Second, he waived his claims relating to pre-plea ineffective assistance of counsel by

pleading guilty. See, e.g., Wilson v. United States, 962 F.2d 996, 997 (11th Cir. 1992); Franklin v.

United States, 589 F.2d 192, 194-95 (5th Cir. 1979). Even if the claims are not waived, Pearson is

unable to establish ineffective assistance of counsel.

         As the United States observes, Pearson pleaded guilty to conspiracy to distribute controlled

substances resulting in death and serious bodily injury, in violation of 21 U.S.C. § 846 and the

penalty provisions, §§ 841(b)(1)(A)(i), (vi), and (b)(1)(C). (cv Dkt. 5 at 9; cr Dkt. 263 at 1). The

stipulated factual basis established that he obtained and distributed drugs to various dealers who

supplied drugs to the victims. (cr Dkt. 263 at 20-33). As Pearson acknowledged, it was reasonably

foreseeable that people would die from using the drugs. (cr Dkt. 496 at 29; cr Dkt. 295 at 50).4

Accordingly, a reasonable attorney could have deemed it unnecessary to conduct an investigation

into the possibility that someone else had supplied the drugs that resulted in death.5


          4
             “A member of a drug conspiracy is liable for his own acts and the acts of others in furtherance of the activity
that he agreed to undertake and that are reasonably foreseeable in connection with that activity.” United States v.
Walker, 578 F. App’x 812, 819 (11th Cir. 2014). And “[w]here a conspirator is involved in distributing drugs to
addicts, . . . it is a reasonably foreseeable consequence that one or more of those addicts may overdose and die.” United
States v. Westry, 524 F.3d 1198, 1219 (11th Cir. 2008); see also United States v. Grant, No. 19-10289, 2020 WL
820944 (11th Cir. Feb. 19, 2020)
         5
             As the Supreme Court explains:

               Strategic choices made after less than complete investigation are reasonable precisely to
               the extent that reasonable professional judgments support the limitations on investigation.
               In other words, counsel has a duty to make reasonable investigations or to make a
               reasonable decision that makes particular investigations unnecessary. In any
               ineffectiveness case, a particular decision not to investigate must be directly assessed for
               reasonableness in all the circumstances, applying a heavy measure of deference to
               counsel’s judgments.

Wiggins v. Smith, 539 U.S. 510, 521-22 (2003); see also Hardwick v. Crosby, 320 F.3d 1127, 1162 n.146 (11th Cir.
2003) (noting that “speculation is insufficient to carry the burden of a habeas corpus petitioner as to what evidence
could have been revealed by further investigation” and the “decision whether to present a line of defense or even to

                                                             6
Case 8:19-cv-01804-JDW-AEP Document 6 Filed 05/08/20 Page 7 of 14 PageID 48



         Additionally, Pearson is unable to demonstrate prejudice. First, he provides no evidence

that an investigation would have proved the drugs that resulted in the deaths were not connected

to him. And to the extent he contends he would not have pleaded guilty if counsel had investigated

the matter, the record belies his claim. His Rule 11 plea colloquy was comprehensive and

demonstrates that he pleaded guilty knowingly and voluntarily, and that he was satisfied with

counsel’s representation. And Pearson was facing a potential life sentence. His plea agreement

provided that the United States would dismiss the three remaining charges and allowed for a three-

level reduction for acceptance of responsibility. (cr Dkt. 263 at 3-4). Accordingly, in the absence

of deficient performance or prejudice, Ground One is due to be denied.

Ground Two

         In Ground Two, Pearson contends his counsel was ineffective in “advising [him] to accept

a plea agreement that violates his Due Process.” (cv Dkt. 1 at 5). He explains that he

             never understood what he was signing, so the plea agreement was not
             knowing or voluntary. This proved detrimental for a appeal and retroactive
             new laws that will apply to him. On collateral review, that that referred to
             the death results enhancement as an element that must be submitted to the
             jury and found beyond a reasonable doubt. Counsel stated at sentencing that
             his defendant is not admitting to the death results enhancement, but has no
             objections. Although plea agreements may be governed by contract
             principles, Due Process clause requires that these principles be
             supplemented with concerns that bargaining process not violate [his] right
             to fundamental fairness.

(Id.). His contentions are without merit.

         First, Pearson did not object to the Magistrate Judge’s Report and Recommendation

concerning his guilty plea. See United States v. Barefoot, 342 F. App’x 480, 484 (11th Cir. 2009)


investigate it, is a matter of strategy and is not ineffective unless the petitioner can prove that the chosen course, in
itself, was unreasonable” (citations, internal quotation marks, and alterations omitted)).

                                                           7
Case 8:19-cv-01804-JDW-AEP Document 6 Filed 05/08/20 Page 8 of 14 PageID 49



(finding argument that guilty plea was not entered intelligently and knowingly waived because of

failure to object to report and recommendation). Second, the record, specifically his Rule 11

colloquy, belies his claim that the guilty plea was not entered knowingly, intelligently, and

voluntarily. Indeed, “[t]here is a strong presumption that statements made during the plea colloquy

are true,” and Pearson “bears a heavy burden to show that his statements under oath were false.”

Patel v. United States, 252 F. App’x 970, 975 (11th Cir. 2007) (citations omitted).6 The plea

colloquy further satisfied the requirements of Rule 11 of the Federal Rules of Criminal Procedure.7

In the absence of deficient performance and resulting prejudice, Ground Two is without merit and

due to be denied.

Ground Three

         In Ground Three, Pearson contends his counsel was ineffective in “allowing [him] to sign

a plea agreement that contained sustained objections.” (cv Dkt. 1 at 6). He explains,


         6
           As discussed, at his change of plea hearing, Pearson confirmed that he understood the charges he faced, that
he reviewed the facts, evidence, and the plea agreement with counsel, and that counsel had done everything he asked.
(cr Dkt. 295 at 7-8, 11-13). He expressed satisfaction with counsel’s representation. (Id. at 11). He denied being forced,
threatened, or promised anything outside of the plea agreement. (Id. at 25). He acknowledged that he faced a
mandatory minimum term of 20 years and a maximum of life, and that the sentencing guidelines were not binding
upon the Court. (Id. at 27-28, 31-32). He also acknowledged that by pleading guilty he was waiving civil and
constitutional rights, including the right to a jury trial, and “any objections as to how the charges were brought against
[him] or as to how the evidence was gathered in the case.” (Id. at 26-28, 32-34).
         7
           Rule 11 “imposes upon a district court the obligation and responsibility to conduct an inquiry into whether
the defendant makes a knowing and voluntary guilty plea” by addressing three core concerns: (1) the guilty plea must
be free of coercion; (2) the defendant must understand the nature of the charges; and (3) the defendant must know and
understand the consequences of his guilty plea. United States v. Gandy, 710 F.3d 1234, 1240 (11th Cir. 2013) (citations
omitted). And Pearson provides no authority finding that a defendant’s unawareness of the possibility of “retroactive
new laws” undermines a valid guilty plea.

           To the extent Pearson challenges the validity of his appeal waiver, the claim is without merit since he agreed
to that provision in his plea agreement knowingly and voluntarily and during his change of plea hearing. (cr Dkt. 295
at 21-23; cr Dkt. 263 at 17-19). There is no indication that he misunderstood or objected to the appeal waiver. See
United States v. Johnson, 541 F.3d 1064, 1066 (11th Cir. 2008) (“The waiver is valid if the government shows either
that: (1) the district court specifically questioned the defendant about the waiver; or (2) the record makes clear that the
defendant otherwise understood the full significance of the waiver.” ).

                                                            8
Case 8:19-cv-01804-JDW-AEP Document 6 Filed 05/08/20 Page 9 of 14 PageID 50



           The Court’s found that Chapter 2 enhancement is not applicable because the
           preponderances of the evidence did not establish that one of the defendant’s
           primary or principal uses of his residence was the manufacture, distribution,
           or storage of controlled substances, and as to paragraph 19, the word
           “operated” is substituted with the words “was part of,” in stating the facts.
           But the facts still had [him] as a operator in the conspiracy with
           coconspirator Salik Steven, who accepted the leadership role. Plea
           agreement also alleges that [Pearson’s] residence was the primary premises
           for the storage and distribution of controlled substances. Therefore,
           counsel’s performance fell below an objective standard of reasonable
           professional assistance because the Court’s had already decided that the
           Chapter 2 enhancements were not applicable. This was plain error.

(Id. at 6-7). His contentions are without merit.

       As the United States observes, Pearson signed the plea agreement before there were

“sustained objections.” (cv Dkt. 5 at 15). And he does not assert that, at the time, counsel was

aware of a ground on which to object to the agreement’s factual basis. Moreover, he cannot

demonstrate prejudice resulting from counsel’s advice. Counsel successfully objected to the PSR’s

statement that Pearson “operated” the drug trafficking organization and the enhancement for

maintaining a drug premises. (cr Dkt. 496 at 8-9, 20-22). And counsel raised a concern about a

potential leadership role enhancement, noting that Pearson was not a manager, supervisor,

organizer, or leader of the conspiracy. (cr Dkt. 295 at 48-49). The PSR did not assess that

enhancement. (cr Dkt. 349 ¶ 96). Accordingly, in the absence of deficient performance or resulting

prejudice, Ground Three is due to be denied.

Count Four

       In Ground Four, Pearson contends his counsel was ineffective “because he was not

forthright or truthful.” (cv Dkt. 1 at 8). He explains,

           Counsel plainly took advantage of the fact that [Pearson] could not read that
           well or have no knowledge of federal proceedings. Also counsel advised
           [him] that if he didn’t take the plea deal, he would get life in prison at trial,

                                                   9
Case 8:19-cv-01804-JDW-AEP Document 6 Filed 05/08/20 Page 10 of 14 PageID 51



           if convicted. Next, counsel advised [him], that by pleading guilty, he will
           get 20 years at sentencing. Counsel manipulated [him] into believing that
           he never had a chance at trial, when there was case law that he could have
           applied. The statute requires proof that death “results” from the distribution
           of a controlled substance, and a jury is required to find that the deaths
           resulted from [his] conduct if the death would not have occurred, but for
           [his] use of the charged controlled substance dispensed by [him]. This “but
           for” standard is a correct statement of the level of causation required under
           the statute.

(Id.). These contentions are without merit.

       First, when he pleaded guilty, Pearson denied being threatened, forced, or promised

anything other than what was in his plea agreement. (cr Dkt. 295 at 22-23, 25). And he does not

explain why it was unreasonable for counsel to advise him of the possibility of a life sentence if

he proceeded to trial and was convicted, notwithstanding the United States’ burden to establish

that deaths or serious bodily injury resulted from Pearson’s distribution of drugs. See United States

v. Lagrone, 727 F.2d 1037, 1038 (11th Cir. 1984) (“When a defendant pleads guilty relying upon

his counsel’s best professional judgment, he cannot later argue that his plea was due to coercion

by counsel.”).

       As to Pearson’s claim that counsel told him he would receive a 20-year sentence, the

guidelines range was 20 years. And in any event, counsel does not provide ineffective assistance

by incorrectly predicting a sentence. See Langford v. United States, No. CIV.A09-00251WS-M,

2009 WL 6467043, at *9 (S.D. Ala. Oct. 23, 2009), report and recommendation adopted, No. CIV.

09-0251-WS, 2010 WL 1949480 (S.D. Ala. May 12, 2010) (citations omitted) (“[A] claim of

ineffective assistance of counsel is not supported by a misjudgment in sentence length.”); see also

United States v. Pease, 240 F.3d 938, 941 (11th Cir. 2001) (affirming denial of defendant’s motion

to withdraw guilty plea where, although counsel incorrectly predicted the length of the sentence,


                                                 10
Case 8:19-cv-01804-JDW-AEP Document 6 Filed 05/08/20 Page 11 of 14 PageID 52



defendant was informed of the possible sentence during the plea colloquy). Indeed, during his

change of plea hearing Pearson was advised of and acknowledged the maximum sentence and that

the Court could “depart or vary above and beyond” the guidelines range. (cr Dkt. 295 at 31-32, 36-

37).

       Moreover, Pearson has not established that he would have proceeded to trial had counsel

not told him he would receive a 20-year sentence. In the absence of deficient performance and

resulting prejudice, Ground Four is without merit and due to be denied.

Ground Five

       In Ground Five, Pearson contends his counsel was ineffective in “coercing [him] into a

guilty plea and for failing to ‘aggressively challenge any of the government’s allegations.’” (cv

Dkt. 1 at 13). He explains,

           Counsel could have contested the validity of the evidence in the case. This
           plea was accepted under “duress” after counsel advised [him] not to present
           his objections at sentencing in order to avoid the government’s
           recommendation of a high-end sentence.

(Id.). These contentions are without merit.

       First, as discussed, Pearson has not shown that his plea was entered under duress, and his

Rule 11 colloquy belies any such claim. And he fails to identify the evidence counsel should have

challenged. To the extent he argues counsel should have contested the evidence prior to entry of

his guilty plea, he waived any such claim of pre-plea ineffective assistance of counsel. As

discussed, counsel nonetheless did raise several objections at sentencing, some of which were

successful. In addressing the Court’s concerns about the deaths resulting from Pearson’s drug

activity, he requested the mandatory minimum sentence of 20 years. (cr Dkt. 496 at 30-31).



                                               11
Case 8:19-cv-01804-JDW-AEP Document 6 Filed 05/08/20 Page 12 of 14 PageID 53



       Pearson does not identify what, if any, additional objections should have been raised which

would have been meritorious. Counsel is not ineffective in failing to raise a meritless objection.

Freeman v. Attorney General, State of Florida, 536 F.3d 1225, 1233 (11th Cir. 2008). Indeed, it

would have been reasonable for an attorney to pursue only the objections that were likely to

succeed, rather than risk the Court finding that Pearson was not accepting responsibility.

Accordingly, in the absence of deficient performance and resulting prejudice, Ground Five is

without merit and due to be denied.

Ground Six

       In Ground Six, Pearson contends counsel was ineffective in “advising [him] to plead guilty

to conspiracy to distribute and possess with intent to distribute a controlled substance.” (cv Dkt. 1

at 13). He explains that he pleaded guilty

           to all of the drugs in the conspiracy, one kilogram or more of fentanyl, and
           one hundred grams or more of fentanyl analogue resulting in death and
           serious bodily injury. A defendant in a drug conspiracy should only be
           sentenced based on the drug quantity attributed to him as an individual, not
           the quantity attributed to the entire conspiracy. Therefore, counsel’s
           performance fell below the objective standard of reasonable professional
           assistance because [Pearson] should have not have been charged with the
           entire drug quantity of the conspiracy from the start.

(Id.). His contentions are without merit.

       As the United States observes, the drug quantities specified in the indictment, plea

agreement, and PSR were threshold quantities to establish the statutory penalties Pearson faced,

not necessarily the total quantity of drugs distributed during the conspiracy. See 21 U.S.C. §

841(b)(1)(A)(i), (vi) and (b)(1)(C); (cr Dkt. 62 at 2; cr Dkt. 263 at 1; cr Dkt. 349 at 30). And the

PSR did not calculate the drug quantities attributable to Pearson to determine his base offense

level, since the crime involved death or serious bodily injury, resulting in a base offense level of

                                                 12
Case 8:19-cv-01804-JDW-AEP Document 6 Filed 05/08/20 Page 13 of 14 PageID 54



38 and a minimum sentence of 20 years. (cr Dkt. 349 ¶ 93). Moreover, Pearson pleaded guilty to

having conspired to distribute at least one kilogram of heroin, 400 grams of fentanyl, and 100

grams of fentanyl analogue, which was supported by the stipulated factual basis. (cr Dkt. 263 at 1,

20-33).

          Accordingly, any objection at sentencing would have been without merit, and counsel was

not ineffective in failing to raise a meritless argument. To the extent Pearson contends counsel

should have challenged the amount of drugs charged in the indictment before he pleaded guilty,

the claim was waived by his guilty plea. And counsel was not ineffective in advising Pearson to

plead guilty, considering the benefits of the plea agreement.8

                                   Certificate of Appealability (“COA”)

          Pearson is not entitled to a COA. A COA may issue “only if the applicant has made a

substantial showing of the denial of a constitutional right,” which requires him to demonstrate

“that jurists of reason could disagree with the district court’s resolution of his constitutional claims

or that jurists could conclude the issues presented are adequate to deserve encouragement to

proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003); 28 U.S.C. § 2253(c)(2). Pearson

has not met this standard. Because he is not entitled to a COA, he cannot appeal in forma pauperis.




          8
           To the extent Pearson raises an actual innocence claim, and even assuming such a freestanding claim is
available, he fails to make the requisite showing. See Rozzelle v. Sec’y, Fla. Dep’t of Corr., 672 F.3d 1000, 1010-11
(11th Cir. 2012).

                                                        13
Case 8:19-cv-01804-JDW-AEP Document 6 Filed 05/08/20 Page 14 of 14 PageID 55




                                           CONCLUSION

        Petitioner Pearson’s § 2255 motion and motion to appoint counsel are DENIED. (cv Dkts.

1, 4). The Clerk is directed to enter judgment in favor of the United States and against Pearson,

and to CLOSE the case.

        DONE AND ORDERED this 8th day of May, 2020.




                                             /s/ James D. Whittemore
                                             JAMES D. WHITTEMORE
                                             United States District Judge

Copies to: Petitioner, Counsel of Record




                                               14
